DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/29/2021 have been fully considered but they are not persuasive.
In re pages 2-3, the applicant argues that “In other words, the cited portion of Reibman merely discloses filtering the luminance values of the two video frames. 
However, Applicant notes that the Reibman contains no disclosure of how the luminance values of the two video frames are changed as a result of the filtering, that is, Reibman contains not disclosure that the luminance values of the two video frames are decreased. 
Accordingly, Reibman necessarily fails to teach "decreasing the luminance value of the video signal," as required by the above-noted feature of claim 7.”
In response, the examiner respectfully disagrees. Reibman discloses in paragraph 0026 that “An example method of computing the luminance of a video frame comprises computing an average of the luminance of each pixel of the video frame.  If the change in average luminance between two video frames exceeds a threshold then a network transport failure may have occurred.  In some examples, the luminance values of more than two video frames are filtered (e.g., using a logarithmic weighting) to reduce the likelihood that an intentional luminance change is identified as a network transport failure.” Reibman teaches filtering of the luminance values of more than two video frames, herein, filtering are changing it to reduce, as a result of filtering reduces the luminance value of the video signal. Thus, meets claimed decreasing step as recited.
In re pages 3-4, the applicant argues that “Further, assuming for the sake of argument that the cited portion of Reibman teaches "decreasing the luminance value of the video signal," as required by the above-noted feature of claim 7, Applicant respectfully submits that modifying the teachings of Okada to incorporate the teachings of Reibman would render Okada inoperable for its intended purpose (See MPEP 2143.01(V): "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification."). 
In this regard, FIGs. 3 and 6 and paragraphs [0060]-[0062] of Okada disclose that the luminance change level output from the luminance change detection section 52 is input to the motion compensation processing section 34 and used to generate output image by combining an input image and an MC (Motion compensation) image. In particular, it is noted that Okada teaches that the combination section 112 creates an interpolated image by adding the pixel values of the corresponding pixel positions in the input image and the MC image, respectively, in a weighted ratio in accordance with the luminance change level. 
Applicant respectfully submits that if Okada is modified so as to filter the luminance values of the two frames before and after the measurement of the luminance change as taught by Reibman, the weighting of the pixel values of the input image and the MC image will change. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Okada et al. discloses in fig. 2-3, 7-8, paragraph 0047-0048 teaches “The threshold-value processing section 75 performs threshold value processing on the normalized luminance difference value val from the coring section 74 on the basis of a plurality of threshold values supplied from the threshold-value creation section 76, and determines a luminance change level lum_change_level corresponding to the normalized luminance difference value val having been subjected to the threshold value processing. The threshold-value creation section 76 creates a plurality of threshold values to be used for the threshold value processing of the threshold-value processing section 75 in accordance with the luminance accumulation value lum_acc_cur from the luminance accumulation section 71.”, paragraph 0053-0054 teaches “With this arrangement, it is possible for the threshold-value creation section 76 to dynamically set a threshold value for grading the luminance change between frames having a difference in time in accordance with the accumulated values of the luminance values of individual pixels constituting the contracted image (input image).  Accordingly, it is not necessary for the user to set a plurality of threshold values individually. Also, the threshold-value processing section 75 in FIG. 3 grades (sets a luminance change level) a luminance change between consecutive (different in time) frames in accordance with eight threshold values th1 to th8 supplied from the multipliers 92-1 to 92-8.  The threshold-value processing section 75 determines the luminance change level lum_change_level corresponding to the normalized luminance difference value val on the basis of the threshold values th1 to th8.” Herein, Okada et al. teaches a difference-value calculation mechanism calculating a difference value between the first accumulated value produced by accumulating luminance values of a plurality of pixels in a first image and the second accumulated value produced by accumulating luminance values of a plurality of pixels in a second image having a difference in time with the first image; a threshold-value creation mechanism for creating a plurality of threshold values on the difference value in accordance with the first accumulated value, corresponding to the luminance change levels in order to grade a luminance change between the first image and the second image by a luminance change level indicating a degree of the luminance change; and a luminance-change-level determination mechanism for determining the luminance change level corresponding to the difference value on the basis of the plurality of threshold values. Thus, meets the claimed adjusting step.
Okada et al. fails to disclose 
a luminance of the video signal being a first luminance value in a first luminance range whose maximum luminance value is defined as a first maximum luminance value exceeding 100 nit,
decreasing the luminance value of the video signal.
Atkins et al. discloses 
a luminance of the video signal being a first luminance value in a first luminance range whose maximum luminance value is defined as a first maximum luminance value exceeding 100 nit (fig. 1, paragraph 0035)
Okada et al. and Atkins et al. fail to disclose decreasing the luminance value of the video signal.
Reibman disclose in paragraph 0026 that “An example method of computing the luminance of a video frame comprises computing an average of the luminance of each pixel of the video frame.  If the change in average luminance between two video frames exceeds a threshold then a network transport failure may have occurred.  In some examples, the luminance values of more than two video frames are filtered (e.g., using a logarithmic weighting) to reduce the likelihood that an intentional luminance change is identified as a network transport failure.” Reibman teaches filtering of the luminance values of more than two video frames, herein, filtering are changing it to reduce, as a result of filtering reduces the luminance value of the video signal. Thus, meets claimed decreasing step as recited.
Therefore, the combination of Okada et al., Atkins et al. and Reibman teach the limitation of decreasing the luminance value step as claimed.
Claims 8-12 rejected for the same reason as discussed in the corresponding paragraph 2-5 above.
Claims 13, 18-23 rejected for the same reason as discussed in the corresponding paragraph 2-5 above.
Claims 14-15 rejected for the same reason as discussed in the corresponding paragraph 2-5 above.
In re pages 4-6, the applicant argues that “Applicant notes that (i) paragraphs [0054] and [0229]-[0031] of Mino generally discloses the use of a predetermined threshold value without any disclosure as to what the predetermined threshold value or how the predetermined threshold value is calculated and (ii) paragraphs [0196] and [0219] of Mino generally discloses that a data-line driving circuit controls voltages applied to pixel electrodes. 
However, it is respectfully submitted that Mino contains no disclosure related to a threshold value calculated "based on an upper limit value of a voltage which is simultaneously applicable to a plurality of pixels in a display device that displays the video signal," as required by the above-noted features of claim 16.”
In response, the examiner respectfully disagrees. Mino et al. discloses in paragraph 0196 that “As shown in FIG. 5, a plurality of sub-pixels 123 are formed.  Each of the plurality of sub-pixels 123 corresponds to a different one of areas defined by the data lines 115-118 and the scan lines 119-121.  One pixel electrode 122 that applies a voltage to the liquid crystal layer 105 and one TFT element 114 that controls the switching of the pixel electrode 122 are provided in each of the sub-pixels 123.  The display-panel driving unit 111 controls driving timing of the scan-line driving circuit 112 and the data-line driving circuit 113.  The scan-line driving circuit 112 selectively scans the TFT elements 114.  The data-line driving circuit 113 controls voltages applied to the pixel electrodes 122.”, paragraph 0219, paragraph 0201 teaches “When this video-signal processing method is used, it is possible to select, for example, pixels that contain, with intensity, high frequency components by extracting, out of the group of pixels obtained as a result of the conversion, a group of pixels in which the luminance difference between the original pixels is large.” Paragraph 0229-0231. Herein, Mino et al. discloses relationship between pixel, voltage and display where plurality of pixels in a display device that displays the video signal in paragraph 0196, 0219. Paragraph 0201, 0219, 0229-0231 teaches threshold of luminance value of the video signal based on pixels that contain high frequency component (voltage is high then frequency is high).
Therefore, in view of the above, the examiner believes that the features of the claims are taught by the applied arts. See also the Office Action sets for the below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7-15, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324125 by Okada et al. in view of US 2012/0026405 by Atkins et al. and US 2010/0054340 by Reibman.

Regarding claim 7, Okada et al. discloses a playback method for playing back a video signal, 
the playback method comprising: 
determining whether or not an inter-screen change amount of a luminance value of the video signal exceeds a predetermined first threshold; and 
adjusting the luminance value of the video signal when it is determined that the change amount exceeds the first threshold (fig. 2-3, 7-8, paragraph 0047-0048 teaches “The threshold-value processing section 75 performs threshold value processing on the normalized luminance difference value val from the coring section 74 on the basis of a plurality of threshold values supplied from the threshold-value creation section 76, and determines a luminance change level lum_change_level corresponding to the normalized luminance difference value val having been subjected to the threshold value processing. The threshold-value creation section 76 creates a plurality of threshold values to be used for the threshold value processing of the threshold-value processing section 75 in accordance with the luminance accumulation value lum_acc_cur from the luminance accumulation section 71.”, paragraph 0053-0054 With this arrangement, it is possible for the threshold-value creation section 76 to dynamically set a threshold value for grading the luminance change between frames having a difference in time in accordance with the accumulated values of the luminance values of individual pixels constituting the contracted image (input image).  Accordingly, it is not necessary for the user to set a plurality of threshold values individually. Also, the threshold-value processing section 75 in FIG. 3 grades (sets a luminance change level) a luminance change between consecutive (different in time) frames in accordance with eight threshold values th1 to th8 supplied from the multipliers 92-1 to 92-8.  The threshold-value processing section 75 determines the luminance change level lum_change_level corresponding to the normalized luminance difference value val on the basis of the threshold values th1 to th8.” Herein, Okada et al. teaches a difference-value calculation mechanism calculating a difference value between the first accumulated value produced by accumulating luminance values of a plurality of pixels in a first image and the second accumulated value produced by accumulating luminance values of a plurality of pixels in a second image having a difference in time with the first image; a threshold-value creation mechanism for creating a plurality of threshold values on the difference value in accordance with the first accumulated value, corresponding to the luminance change levels in order to grade a luminance change between the first image and the second image by a luminance change level 
Okada et al. fails to disclose 
a luminance of the video signal being a first luminance value in a first luminance range whose maximum luminance value is defined as a first maximum luminance value exceeding 100 nit,
decreasing the luminance value of the video signal.
Atkins et al. discloses 
a luminance of the video signal being a first luminance value in a first luminance range whose maximum luminance value is defined as a first maximum luminance value exceeding 100 nit (fig. 1, paragraph 0035)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a luminance of the video signal being a first luminance value in a first luminance range whose maximum luminance value is defined as a first maximum luminance value exceeding 100 nit, as taught by Atkins et al. into the system of Okada et al., because such incorporation would allow more options to a display device to display images, thus increase user accessibility of the system.
Okada et al. and Atkins et al. fail to disclose decreasing the luminance value of the video signal.
An example method of computing the luminance of a video frame comprises computing an average of the luminance of each pixel of the video frame.  If the change in average luminance between two video frames exceeds a threshold then a network transport failure may have occurred.  In some examples, the luminance values of more than two video frames are filtered (e.g., using a logarithmic weighting) to reduce the likelihood that an intentional luminance change is identified as a network transport failure.” Reibman teaches filtering of the luminance values of more than two video frames, herein, filtering are changing it to reduce, as a result of filtering reduces the luminance value of the video signal. Thus, meets claimed decreasing step as recited)	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include decreasing the luminance value of the video signal, as taught by Reibman into the system of Okada et al. and Atkins et al., because such incorporation would allow for the benefit of improving display by reducing luminance value, thus increase user flexibility of the system.

Regarding claim 8, the playback method wherein the decreasing includes decreasing, for a pixel whose change amount exceeds the first threshold, a luminance value of the pixel such that the change amount of the pixel is the first threshold or less (in addition to discussion above, Okada et al., paragraph 0039, 0043, 0053; Reibman, paragraph 0026).

Regarding claim 9
the determining includes determining whether or not a difference exceeds the first threshold, the difference being a difference between a peak luminance of a first image included in the video signal, and each of luminance values of a plurality of pixels included in the video signal and included in a second image subsequent to the first image, and 
the decreasing includes decreasing, for a pixel the difference of which exceeds the first threshold, a luminance value of the pixel such that the difference of the pixel is the first threshold or less (in addition to discussion above, Okada et al., paragraph 0047-0053; Reibman, paragraph 0026).

Regarding claim 10, Okada et al. discloses the playback method wherein the determining includes determining whether or not the change amount of the luminance value at a reference time interval exceeds the first threshold, the reference time interval being an integer multiple of a reciprocal of a frame rate of the video signal (in addition to discussion above, paragraph 0039, 0043, 0053).

Regarding claim 11, the playback method wherein the determining includes determining whether or not a rate of pixels the change amounts of which exceed the first threshold with respect to a plurality of pixels exceeds a second threshold, the plurality of pixels being included in an image included in the video signal, and the decreasing includes decreasing, when the rate exceeds the second threshold, the luminance values of a plurality of pixels such that the rate is the second threshold or 

Regarding claim 12, the playback method wherein 
the determining includes determining, for each of a plurality of areas obtained by dividing a screen, whether or not the inter-screen change amount of the luminance value of each of a plurality of areas exceeds the first threshold, and 
the decreasing includes decreasing a luminance value of an area for which it is determined that the change amount exceeds the first threshold (in addition to discussion above, Okada et al., paragraph 0039, 0043, 0053; Reibman, paragraph 0026).

Claim 13 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 8 above (Okada et al., in addition to discussion above, paragraph 0061, 0085).
Claim 15 is rejected for the same reason as discussed in the corresponding claim 11 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 19
Claim 20 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 21 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 22 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 23 is rejected for the same reason as discussed in the corresponding claim 7 above.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324125 by Okada et al., US 2012/0026405 by Atkins et al., and US 2010/0054340 by Reibman in view of US 2007/0296865 by Mino et al.

Regarding claim 16, Okada et al. discloses adjusting the luminance value of the video signal, Atkins et al. discloses first luminance range, Reibman discloses decreasing the luminance value of the video signal, but fail to disclose the playback method wherein the first threshold is a value calculated based on an upper limit value of a voltage which is simultaneously applicable to a plurality of pixels in a display device that displays the video signal.
Mino et al. discloses the playback method wherein the first threshold is a value calculated based on an upper limit value of a voltage which is simultaneously applicable to a plurality of pixels in a display device that displays the video signal (paragraph 0054, 0196, 0201, 0219, 0229-0231, paragraph 0201 teaches “When this video-signal processing method is used, it is possible to select, for example, pixels that contain, with intensity, high frequency components by extracting, out of the group of pixels obtained as a result of the conversion, a group of pixels in which the luminance difference between the original pixels is large.” Paragraph 0229-0231. Herein, Mino et al. discloses relationship between pixel, voltage and display where plurality of pixels in a display device that displays the video signal in paragraph 0196, 0219. Paragraph 0201, 0219, 0229-0231 teaches threshold of luminance value of the video signal based on pixels that contain high frequency component (voltage is high then frequency is high))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the first threshold is a value calculated based on an upper limit value of a voltage which is simultaneously applicable to a plurality of pixels in a display device that displays the video signal, as taught by Mino et al. into the system of Okada et al., Atkins et al., Reibman, because such incorporation would allow more options to a display device to display images, thus increase user accessibility of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484